Citation Nr: 1727892	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  13-18 694A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to a rating in excess of 30 percent for left knee instability.

3.  Entitlement to an initial rating in excess of 70 percent for mood disorder.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	  Adam Neidenberg, Attorney-at-Law


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel 
INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal of December 2010, October 2011, and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky and St. Petersburg, Florida.  Jurisdiction is with the RO in St. Petersburg, Florida.  

While the Veteran initially requested a Board hearing on his VA Form 9s dated in July 2013 and December 2016 (with respect to the claim for increased rating for left knee instability), he subsequently withdrew his first request in December 2016.  Additionally, as discussed below, the Veteran is withdrawing his claim for increased rating for left knee instability.  Therefore, the Board will proceed with a decision in this matter.

In March 2017, the Veteran submitted a notice of disagreement with respect to a recent rating decision denying claims for service connection for left cubital tunnel syndrome and carpal tunnel syndrome, left elbow triceps tear with bursitis, and left wrist triangular fibrocartiliginous injury.  VA's Veterans Appeals Control and Locator System (VACOLS), which is an automated database for tracking appeals, reflects that the AOJ has acknowledged the NOD, is continuing to develop the claims, and will issue the Veteran a Statement of the Case (SOC) if any of the claims are not granted in full. As such, the situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in the present case. Therefore, these claims remain under the jurisdiction of the AOJ at this time.






FINDINGS OF FACT

1. In a written communication received in December 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the issue of entitlement to service connection for bilateral hearing loss disability.

2.  In a written communication received in January 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the matter of entitlement to a rating in excess of 30 percent for left knee instability.

3. The Veteran's mood disorder has been productive of occupational and social impairment, with deficiencies in most areas, but not total occupational and social impairment.

4.  The Veteran meets the schedular requirement for TDIU, and the effects of his service-connected disabilities have rendered him unemployable.


CONCLUSIONS OF LAW

1.   The criteria for withdrawal of an appeal on the issue of entitlement to service connection for bilateral hearing loss have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal on the issue of entitlement to a rating in excess of 30 percent for left knee instability have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3. The criteria for an initial rating in excess of 70 percent rating for mood disorder have not been met. 38 U.S.C.A. §§ 1155, 5107, 5110(b) (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.7, 4.130, Diagnostic Code 9435 (2016).

4.  The criteria for an award of TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16(a) (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

In written communications received in December 2016 and January 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the issues of entitlement to service connection for bilateral hearing loss and entitlement to an increased rating for left knee instability.  Hence, there remain no allegations of errors of fact or law for appellate consideration on these issues. Accordingly, the Board does not have jurisdiction to review the appeal as to these issues which are dismissed.

II.  Increased Rating for Mood Disorder

The Veteran contends that he is entitled to an increased rating for his service-connected mood disorder.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

The Veteran's mood disorder is rated as 70 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9435.  That diagnostic code provides that mood disorder should be rated under the General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir. 2013) the Federal Circuit stated that "a veteran may only qualify for a given disability rating under       § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that          "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

A June 2010 private psychiatry report reflects the Veteran's report that he sought mental health treatment because of problems at work, where he felt "unwanted" due to his physical impairments.  He noted pain in his knees, hip, and back.  He complained of irritability and a short fuse.  He also avoided crowds.

He reported that there were times that he was a little hyper with increased activity, talkativeness, and sexuality accompanied by some paranoia.  He also reported, in terms of schizophrenia, that he heard voices, saw shadows, was paranoid, and experienced depersonalization and derealization.  He experienced anxiety attacks.  In addition, there was generalized anxiety with tension, apprehension, and worry.  There was social phobia, and he avoided people as a result.  In terms of obsessive compulsivity, he washed his hands and brushed his teeth frequently.  He tended to check locks and the stove to make sure there was no potential danger.  In terms of depression, he reported decreased sleep.  His also had decreased concentration, as well as energy and motivation.  He was irritable and there was passive suicidal ideation with no plans.

A July 2010 VA mental health consult reflects that the Veteran reported feeling anxious and that he had been having difficulty dealing with life stressors.  He was hyperverbal, evasive, angry, and frustrated.  He stated that he occasionally exploded on his wife while she was trying to help.  He felt helpless.  He slept very little, felt depressed, and had passive suicidal ideation.  He denied hallucinations.  He admitted to anhedonia, insomnia, poor appetite, and difficulty concentrating.  

On mental status examination, the Veteran was alert, oriented, and fairly groomed.  Eye contact was good.  Motor function and cognition were good.  Speech was clear, coherent and normal in prosody.  His mood/affect was frustrated and congruent.  Thought processes were linear, organized, and goal-directed.  Thought content included no delusion or psychosis.  He had no audio/visual hallucinations at the time of the examination.

A diagnosis of depressive disorder, rule out impulse control disorder and mood disorder, was assigned.  A GAF score of 48 was also indicated.  It was noted that the Veteran was in need of further evaluation and treatment.

On VA examination in August 2010, the Veteran reported that he had been married since 1990 and had problems related to irritability, loss of temper, and emotional isolation and detachment.  He had 3 children, with conflicts due to short temper.  He had poor rapport with his sister and periods of irritability with his mother.  With respect to friends, the Veteran reported that he had occasional contact with two out-of-state friends.  Recreational activity included spending time with his dog, reading, and occasional dinners out with his wife.

The Veteran reported that he had been receiving VA psychiatric treatment since 2010.  He was on Seroquel and Citalopram, with slight improvement in sleep and irritability.  His depression was unchanged.

On mental status examination, the Veteran presented as clean, neatly groomed, and casually dressed.  He walked with a cane, knee brace, and limp, and cried at times when discussing his situation.  Psychomotor activity was restless.  Speech was spontaneous, clear, and coherent.  Attitude was cooperative, while affect was constricted.  His mood was anxious and depressed.  He attention was impaired due to pain and emotional state.  Orientation was intact to person, time and place.  Thought process was unremarkable, though thought content was preoccupied with one or two topics.  There was no evidence of delusions or hallucinations.  Judgment was good and the Veteran had insight that he had a problem.  With respect to sleep, the Veteran had early and mid-insomnia on medication for a total of 4 to 6 hours of sleep.  As for obsessive/ritualistic behavior, the Veteran washed his hands over 10 times per day due to concerns about germs.  He did not have panic attacks, and there was no presence of homicidal or suicidal thoughts.  Impulse control was fair, with no episodes of violence.  The Veteran reported that he lost his temper less often since he started medication.  He was able to maintain minimum personal hygiene.  Recent, remote, and immediate memory were normal.

The examiner indicated that the Veteran's psychiatric disability slightly impacted shopping and moderately impacted driving, while other recreational activities were severely impacted.  In so finding, the examiner noted that the Veteran was anhedonic and angergic, and felt hopeless, worthless, and shame.

The examiner noted that the Veteran had worked as a post office mail carrier, and he took an early retirement in 2007 due to back and knee pain.  

The examiner diagnosed mood disorder due to back and knee disorder.  A GAF score of 51 was assigned.  The examiner noted that the Veteran's thinking was impaired, in that he had preoccupation with the effects of pain and depression on his life.  Family relations were impaired in that his irritability caused conflict with his wife and children, and depression and amotivation caused lack of interest in his family.  Work was impaired, in that if he were still working, he would have poor concentration, and irritability would likely cause reduced performance and conflict with others at work.  Mood was depression, irritability, and anxiety.  However, the examiner found that the disability did not cause total occupational and social impairment.

On VA psychiatric examination in July 2011, the Veteran reported that he had been married for 19 years and the marriage was stable.  He had 3 children.  He took Seroquel and Citalopram daily and received treatment at the VA medical center.

The examiner indicated that the following symptoms applied to the Veteran's condition:  depressed mood and chronic sleep impairment.  The Veteran reported that he did not sleep or eat well.

The examiner noted that the Veteran was calm, logical and coherent with good eye contact, good insight and judgment, cognition intact, in contact of reality, with no history of current or past psychosis, no history of mania/hypomania, and no history of alcohol and substance abuse.

The examiner diagnosed depression secondary to general medical condition and major depressive disorder.  A GAF score of 61 was assigned.  The Veteran reported that he could not find a job because when they saw his cane or found out he saw a psychiatrist, they would not call him back.  The examiner determined that the disability was productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The examiner determined that the Veteran's psychiatric disorder did not impair his ability to obtain and maintain sedentary and physical employment.

Continued VA treatment records dated from 2011 and 2017 reflect that the Veteran participated in group therapy sessions for veterans with depression and also sought individual mental health counseling and medication management.  These records reflect general complaints of depression, anxiety, irritability difficulties dealing with pain and physical limitations, low motivation and mood, poor attention and concentration, and sleep difficulties.  In general, metal status examinations reflect that he presented as adequately groomed, oriented, and was able to maintain good eye contact with normal speech and thought processes/content.

In March 2013, the Veteran reported that his mood was "frustrated."  His motivation, energy, appetite, and concentration were poor.  He was frequently tearful.  He continued to maintain an interest in physical therapy and mild gardening.  He frequently felt worthless because he had difficulty providing for his family.  A GAF score of 55 was assigned.

On VA treatment in November 2013, the Veteran reported difficulty accepting his physical limitations and that he felt that he should be able to do more for his family than he was able to.  He still preferred to be alone.  A GAF score of 60 was assigned.
A November 2014 VA treatment report reflects the Veteran's report that his mood was "more depressed."  He felt that he was less tolerant of stress.  He got irritated with people he felt were disrespectful.  His motivation, energy, appetite, and concentration were low.  He still preferred to be alone. He had difficulty accepting his physical limitations.  He slept 4 to 6 hours per night, but stated that his pain issues affected his ability to sleep.  He denied suicidal or homicidal ideation.  He was irritable when anxious.  

On mental status examination, the Veteran maintained good eye contact and motor function appeared intact.  His mood was depressed and affect was restricted and less irritable.  Speech was clear and coherent, not pressure or hyperverbal.  Thought processes were organized, linear and goal-oriented.  Thought content included no florid psychoses or delusions.  He denied perceptual disturbances or audio-visual hallucinations.  Insight and judgment were fair.  He denied suicidal or homicidal intent or plan.

On VA treatment in October 2016, the Veteran reported that he was irritable and felt the need to isolate.  His pain and mental health issues had made employment impossible.  He had difficulty with motivation, energy, appetite, and concentration.  Pain issues affected his mood.  He was discouraged by his physical limitations and the impact that they had on his life.  He had to miss numerous functions due to debilitating depression.  He was still trying to go to the grocery store and discussed challenges with this.  He denied current suicidal or homicidal ideation.  He struggled with despair and hopelessness at times.  He denied excessive anxiety or panic attacks, or manic or psychotic symptoms.  After mental status examination, he was assessed with depression.

A January 2017 VA psychiatry follow-up report reflect the Veteran's report that his mood was "okay."  He discussed his tendency to become overwhelmed and how he coped with his numerous pain issues.  He still preferred to be alone.  He had to miss numerous functions because of his debilitating depression.  He had difficulty with his motivation, energy, appetite, and concentration.  Irritability persisted, but he denied any aggression.  His pain issues affected his mood, as he was discouraged by his physical limitations and the impact they had on his life.  He was sleeping 4 to 6 hours per night, but stated that his pain issues affected his ability to sleep.  He denied current suicidal or homicidal ideation.  He remained irritable when anxious.  He denied excessive anxiety, panic attacks, or manic or psychotic symptoms.

On mental status examination, the Veteran presented as adequately groomed, alert, and oriented with good eye contact.  His affect was restricted, and speech was clear and coherent.  Thought processes were organized and linear, goal-directed.  Thought content revealed no florid psychosis or delusions.  He denied perceptual disturbances.  Insight and judgment were fair.  He denied suicidal or homicidal ideation/intent/plan.  A diagnosis of depression was assigned.

In this case, the evidence of record reflects that the Veteran's mood disorder has been productive of disturbances in motivation and mood, sleep difficulties, irritability, passive suicidal ideation, and difficulties in adapting to stressful circumstances-including dealing with his pain and physical issues.  Such symptoms are consistent with the 70 percent rating currently assigned for the disorder.

However, the examinations and treatment records do not indicate that the Veteran's symptoms rise to the severity, frequency, and duration required of a 100 percent rating.  For example, at no point in the claims file was evidence found of persistent danger of hurting self or others, intermittent ability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name, nor was evidence of a similar type and degree of such symptoms found.  Rather, the Veteran consistently appeared appropriately groomed, capable of maintaining effective relationships with his wife and children, and participated in regular group therapy.  Speech, thought content and processes have generally been noted to be clear, coherent, and unremarkable.  While the private psychiatrist noted hallucinations, the Veteran had otherwise denied delusions or hallucinations on examination and treatment, and thus persistent delusions or hallucinations have not been indicated.  Accordingly, a 100 percent rating is not warranted.

The Board further notes that the GAF scores assigned support such a determination.  Although most assigned scores reflect moderate symptoms, the evidence also showed a GAF score of 48, which contemplate severe symptomatology.  Overall, the disability picture presented by GAF scores reflects the moderate to severe symptomatology contemplated by a 70 percent rating.  See DSM-V (GAF score ranging from 41 to 50 reflects severe symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), while a GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-worker)).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 370-71 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Accordingly, the Board finds that a rating in excess of 70 percent for mood disorder must be denied.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


III.  TDIU

The Veteran also contends that he is unable to obtain and maintain gainful employment as a result of his service-connected disabilities.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id. 

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In order for a veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose, 4 Vet. App. at 361.

In Geib v. Shinseki, 733 F.3d 1350 (2013), the Federal Circuit held that VA's duty to assist did not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities.  "Indeed, applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Id. at 1354.

The Veteran filed an application for TDIU in March 2011, noting that he had previously worked as a mail carrier for the U.S. Postal Service (USPS) from 1981 to 2009.  He indicated that he left the job because of disability and had not tried to obtain other employment.  He had completed high school but no additional education or training.  The Veteran reported that he was disabled from working due to his mood disorder.

In this case, the Veteran is service connected for a mood disorder (rated as 70 percent disabling), left knee instability (rated as 30 percent disabling), degenerative arthritis of the right knee (rated as 20 percent disabling), bulging disc L5-S1 with L5 root compression with radiculopathy, bulging discs L2-3, L3-4 and L4-5 (rated as 20 percent disabling), degenerative arthritis of the right knee (rated as 10 percent disabling), chondromalacia of the patellofemoral joint of the left knee with horizontal tear of the lateral meniscus and degenerative arthritis (rated as 10 percent disabling), and duodenitis/erosive esophagitis (rated as noncompensable).  A combined 90 percent rating has been in effect since June 2010.

Hence, the Veteran meets the criteria for schedular TDIU rating per 38 C.F.R. § 4.16(a) for all periods relevant to the appeal.

In addition to the above-discussed medical evidence and examinations pertaining to the Veteran's service-connected mood disorder, the record also includes numerous treatment records and examinations pertaining to the Veteran's service-connected knee and back disabilities, as well as various vocational assessments and statements from the Veteran's former employer.
The Veteran has submitted copies of Family and Medical Leave Act (FMLA) from from his last employment with the USPS dated in November 2008, indicating that he was requesting time off from work due to severe pain and swelling in both knees and severe pain in the low back which radiated into the left leg.  He expected that he would have to take time off of work for episodes lasting 2 to 4 days in duration, 2 to 4 times per month.

A January 2009 statement from a VA nurse practitioner reflects that the Veteran had suffered from chronic back and knee pain.  He had received physical therapy and chiropractic manipulations, and had been prescribed various medications.  His knee disability caused much difficult with climbing stairs and getting in and out of vehicles.  In her opinion, the Veteran's joints could not tolerate much more stress.  Other measures were very limited without possible joint replacement or total rest of the joints.

A May 2009 supervisor statement provided in connection with the Veteran's claim for disability retirement reflects her observation that the Veteran's inacceptable performance or inability to do the job began in June 2008.  She reported that he could no longer perform the essential function of a full-time letter carrier.

On VA examination in July 2011, the examiner indicated that the Veteran's lumbar spine condition impacted his ability to work, noting that the Veteran retired in 2008 due to low back and bilateral knee problems.  He had difficulty twisting every time he stepped down out of his vehicle.  With respect to the knees, the examiner noted that the left knee caused severe effects on chores, shopping, exercise, sports and recreation, and that the Veteran retired due to this condition.

December 2011 functional assessment from an orthopedic surgeon reflects that the Veteran had osteoarthritis of both knees with meniscal tear, and chronic back pain with spinal stenosis and herniated discs.  Walking and sitting were very limited.  He noted that, due to these disabilities alone, the Veteran was not considered candidate for employment and this was not likely to change in the future.  A psychiatrist also completed a functional assessment noting that he Veteran was unable to be employed, as chronic pain prevented him from staying in any given position for a long period of time.  His depression secondary to his medical condition also impaired his concentration and energy.

In a letter received in April 2013, a USPS customer services manager indicated that the Veteran left employment in part due to his inability to perform his work duties because of his knees and ankles.  The physical requirements of the job made his job difficult, if not impossible, for him to perform his job.  

A July 2015 vocational assessment from a vocational rehabilitation consultant reflects that she reviewed the claims file.  She indicated that the Veteran worked as a mail carrier until November 2009.  He could no longer perform the physical demands of his occupation, which required the ability to perform at least medium level of work.  His occupation required frequent lifting up to 25 pounds and occasional lifting up to 50 pounds with frequent climbing in and out of his mail truck, prolonged standing and walking, and frequent operation of foot controls.  His records indicate that he was placed on FMLA leave from January until March 2009, at which time he attempted to return to work in a light duty capacity, but could not perform even light duty work.  Medical records indicated that he had worn a knee brace since 2006 and a cane since 2010.  She also noted that the record showed impairment stemming from his mood disorder.

Given the foregoing, it was her opinion that the Veteran had not been able to perform any substantially gainful occupation since January 2009, and he deserved consideration of award of a TDIU.  

The evidence discussed above, including VA examinations and a vocational assessment, supports a finding that it is at least as likely as not that the Veteran is unable to perform work-related tasks due to difficulties with lifting and carrying, walking, and standing associated with his lumbar spine and knee disabilities.  These impairments are incompatible with his previous work history of working as a mail carrier, as this employment required a substantial amount of physical activity.  In addition, the Veteran suffers from additional functional impairment stemming from his service-connected mood disorder, including significant depression, impaired concentration, and irritability.  There is no history of sedentary employment, and the Veteran is not educated beyond a twelfth grade level and there is no other additional education or training.

As a result of these work limitations caused by service-connected disabilities as reflected in the 90 percent disability rating, and in consideration of the opinions of record regarding the severity of the Veteran's service-connected lumbar spine, knee, and psychiatric disorders and their impact on his employability, the Board resolves reasonable doubt in favor of the Veteran by finding that his service-connected disabilities have rendered him unable to secure or follow substantially gainful employment.  

Therefore, resolving all doubt in the Veteran's favor, the Board concludes TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55-56.


ORDER

The appeal as to the matter of entitlement to service connection for bilateral hearing loss disability is dismissed.

The appeal as to the matter entitlement to a rating in excess of 30 percent for left knee instability is dismissed.

An initial rating in excess of 70 percent for mood disorder is denied.

Entitlement to a TDIU is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


